Citation Nr: 1806745	
Decision Date: 02/01/18    Archive Date: 02/14/18

DOCKET NO.  13-16 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a skin disorder, claimed as boils of the groin.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Alexander Panio, Counsel

INTRODUCTION

The Veteran served on active duty from July 1978 to July 1982.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran was afforded a Board hearing in March 2015, and a transcript of that hearing is of record.  The Veterans Law Judge (VLJ) who conducted that hearing is no longer employed by the Board.  As such, the Veteran was advised in a May 2017 letter that he had 30 days in which to request a new hearing before a different VLJ.  38 U.S.C. § 7107(c) (2012); 38 C.F.R. § 20.707 (2017).  However, he did not reply to such letter.

In June 2015 and August 2017, the Board remanded the claim for additional development and it now returns for further appellate review.


FINDING OF FACT

A skin disorder, claimed as boils of the groin, is not shown to be causally or etiologically related to any disease, injury, or incident during service.
 

CONCLUSION OF LAW

The criteria for entitlement to service connection for a skin disorder, claimed as boils of the groin, are not met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. 
§§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

While the Veteran alleged that an April 2016 VA skin examination was inadequate for adjudications purposes, which will be discussed in detail herein, neither he nor his representative have alleged any other deficiency with respect to VA's duties to notify or assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II.  Analysis

The Veteran seeks service connection for a skin disorder, which he described in his August 2010 application for compensation as a "groin condition (boils)."  At his March 2015 Board hearing, the Veteran stated he had been treated for boils in his groin area during service, resulting in a scar.  Of note, the Veteran is currently service-connected for the scar resulting from his boil removal treatment during service.  At the hearing, the Veteran also stated that he had not had any trouble with boils since service, but had been prescribed a cream to use around the area of the scar to prevent it from itching.  He denied tenderness or pain from the scar, testifying only that the scar area had itched since service.  


Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Service treatment records show treatment for boils during service in March 1981 and April 1982.  The Veteran's report of medical examination and report of medical history were silent for any reports or assessment of a chronic skin condition. 

The Veteran does not appear to contend, and the record does not suggest, that he has been diagnosed with any boils in his groin area during the appeal period.  However, the Veteran was assessed with tinea cruris in his groin area in December 2009 and prescribed a topical cream for treatment. 

At a January 2011 VA examination, the Veteran reported that his groin condition had existed since 1981 and resulted in constant itching, shedding, and crusting of the groin area.  The examiner opined that the Veteran's condition was not related to service as there was no documented inguinal boil post-discharge and, therefore, the boils were not chronic conditions, but were acute in nature.  The examiner also appears to suggest that the Veteran's symptomatology was more likely related to jock itch.  However, the language in the opinion was not entirely clear. 

Following the examination, the Veteran was diagnosed with other skin conditions, some apparently localized to the groin area and others occurring elsewhere on the body, including xerosis, keratoderma, eczema or contact dermatitis, and acute scrotodynia.  In January 2017 the Veteran reported a "boil" on the left axilla (armpit), which was diagnosed as hidradenitis.

Consequently, the Veteran underwent another VA examination in April 2016, at which time the examiner was unable to detect any of those conditions on the Veteran's skin.  The examiner noted the Veteran's use of antifungal cream had been prescribed for tinea cruris, but there were no complaints, diagnosis or treatment for tinea cruris during service and it was less likely than not related to the in-service boil occurrences. 

The Veteran subsequently took issue with the 2016 VA examination, stating that his groin area was not specifically examined.  As such, a new examination was conducted in October 2017.  The examiner, in a lengthy and thorough opinion, explained that, while the Veteran has been diagnosed and treated for multiple skin conditions, including eczematous dermatitis and dermatofibromas, none of them are related to his in-service boils.  The examiner explained that the Veteran was treated in service for two boils that developed acutely, but he had not had a boil on his groin since separation.  The in-service boils were acute conditions that were diagnosed, treated, and resolved without recurrence.  He stated that the other skin conditions that have affected the Veteran are wholly different and unrelated to the process of boil formation.  The examiner noted that there is no medical literature indicating that xerosis is sequalae of prior treated boils.  He further observed that tinea cruris (also known as jock itch) is a fungal infection and is very common.  The examiner explained that, while the use of acute use of an antibiotic may predispose one for a secondary fungal infection that correlation occurs in the acute setting within the same time period as the antibiotic use, not separated by 17 years.  Once the effect of the antibiotic ceases with completion of therapy, the risk of a secondary fungal infection returns to a usual risk.  Regarding the Veteran's dermatofibromas, keratoderma, and eczematous dermatitis, the examiner stated that he could find no reference in the medical literature to link the condition with the prior treatment of boils.  The examiner noted that the hidradenitis suppurative of the Veteran's armpit is a similar process in appearance to boils; however, the pathophysiology is different and there is no documentation of this process occurring in the Veteran's groin.  The examiner concluded that the Veteran's skin conditions were not related to his in-service boils or the treatment thereof.

The Board finds, based largely on the opinion of the 2017 VA examiner, that the Veteran does not have a current skin disorder that is related to his in-service boils, which appear to have been acute infections and were treated and resolved without sequelae.  There does not appear to have been a recurrence of the condition since separation.  Of the skin conditions that have been treated during the appeal period, including those not occurring in the groin area and those that have apparently resolved, none have been related to service by a competent medical opinion.  While the Veteran, as a lay person, is competent to report observable symptomatology, he lacks the medical training and expertise necessary to provide a probative opinion on the medically complex issue such as the relationship between any current skin condition and his in-service boil treatment.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372   (Fed. Cir. 2007).  However, the Veteran in his Board testimony did not appear to suggest that many of these conditions were related to his in-service boils.  His primary contention was that he was using medication to prevent the scar resulting from his boils from itching.  While this itching could be a manifestation of the tinea cruris discussed above, such condition has been demonstrated not to be related to his in-service boils or their treatment.  To the extent that this itching is a manifestation of the scar itself, the Board notes again that the Veteran's groin scar has already been service-connected and, if he would like to request an increased rating for such disability, he should file a claim at his RO.  

As the preponderance of the competent evidence is against a finding that the Veteran has a current skin disorder that is etiologically related to service, including to his in-service boils or resulting treatment, the requirements for service connection have not been met.  In reaching such decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for skin disorder, claimed as boils of the groin, is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


